         Case 14-17256          Doc 77       Filed 11/12/19 Entered 11/12/19 12:29:30                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Maurice A Allen                                       )             Chapter 13
                                                                )             Case No. 14 B 17256
          Debtor(s)                                             )             Judge Timothy A Barnes

                                                      Notice of Motion

    Maurice A Allen                                                           Debtor A ttorney: David M Siegel
    7628 Marshfield Ave                                                       via Clerk's ECF noticing procedures
    Chicago, IL 60620


                                                                              >    Dirksen Federal Building
On November 21, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 744
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, November 12, 2019.                    /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On May 07, 2014, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
September 08, 2014, for a term of 36 months with payments of $125.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            66                $8,250.00             $7,750.00          $500.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/12/2019
                                                                              Due Each Month: $125.00
                                                                              Next Pymt Due: 12/06/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
09/26/2017              4431890         $250.00                       11/01/2017              953712       $310.00
11/13/2017          9212651956          $125.00                       03/12/2018          9282540681       $500.00
04/23/2018          4854740000          $125.00                       04/23/2018     4854740003Other       $125.00
08/13/2018          9569619534          $500.00                       12/13/2018          5465533000       $125.00
03/01/2019               273544         $500.00                       05/23/2019          1540733421       $375.00
06/10/2019              1113474         $125.00                       08/23/2019          1101678792       $125.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
